     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

JOE RICHARD “TREY” POOL, III,            :
TRENTON DONN “TRENT” POOL,               :
and, ACCELEVATE2020, LLC,                :
                                         :    CIVIL ACTION
      Plaintiffs                         :
                                         :    No. 19-CV-2236
v.                                       :
                                         :    Injunctive and Declaratory Relief
CITY OF HOUSTON, and, ANNA               :    Requested
RUSSELL, in her official capacity as the :
City Secretary of the City of Houston,   :
                                         :
      Defendants.                        :

                     VERIFIED COMPLAINT
            FOR DECLARATORY AND INJUNCTIVE RELIEF

            Plaintiffs, JOE RICHARD “TREY” POOL, III (hereinafter “Trey

Pool”), TRENTON DONN “TRENT” POOL (hereinafter “Trent Pool”), and

ACCELEVATE2020, LLC, by and through their undersigned legal counsel,

respectfully file this action against Defendants, the CITY OF HOUSTON and

ANNA RUSSELL, in her official capacity as the City Secretary of the City of

Houston.

      All Plaintiffs request emergency, temporary and permanent injunctive and

declaratory relief against Defendants CITY OF HOUSTON and ANNA

RUSSELL, prohibiting them from enforcing Article VII-b, Section 2 and Article

VII-a, Sections 2 & 3 of the Houston City Charter (the “challenged provisions”)
                                        1
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 2 of 21




(attached as Exhibit C) to the extent that, in tandem, they impose a voter

registration and residency requirement within the City of Houston to circulate

initiative or referendum petitions to place a measure on the Houston ballot, in

violation of rights guaranteed to Plaintiffs under the First and Fourteenth

Amendments to the United States Constitution.

                        NATURE OF THE COMPLAINT

      1.     This is a civil rights action brought pursuant to the Civil Rights Act of

1871, 42 U.S.C. § 1983, alleging that the voter registration and Houston residency

requirements to circulate initiative and referendum petitions imposed by the

challenged provisions of the Houston City Charter violate rights guaranteed to

Plaintiffs under the First and Fourteenth Amendments to the United States

Constitution.

      2.     Plaintiffs ask this Court for emergency, temporary and permanent

injunctive relief prohibiting Defendants CITY OF HOUSTON and ANNA

RUSSELL from enforcing the voter residency and registration requirements

imposed by the challenged provisions to circulate initiative or referendum petitions

pursuant to the Houston charter. Plaintiffs also seek declaratory relief and nominal

damages, as well as reasonable and necessary attorneys’ fees, expenses, and costs.




                                          2
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 3 of 21




      3.     The challenged provisions impose a severe impairment of rights

guaranteed to Plaintiffs under the First and Fourteenth Amendments to the United

States Constitution.

      4.     The challenged provisions are not narrowly tailored to advance a

compelling governmental interest or important regulatory purpose.

      5.     All Defendants are state actors within the meaning of 42 U.S.C. §1983

acting under color of state law.

                                   JURISDICTION
      6.     Jurisdiction lies in this court under 28 U.S.C. § 1331, providing that

district courts shall have original jurisdiction of all civil actions arising under the

Constitution of the United States.

      7.     Moreover, jurisdiction lies under 42 U.S.C. § 1983 and 28 U.S.C.

§ 1343(a), the jurisdictional counterpart of 42 U.S.C. § 1983, as Plaintiffs allege

violation of rights guaranteed under the First and Fourteenth Amendments to the

United States Constitution. Plaintiff’s claims for injunctive relief are authorized by

Rule 57 and 65 of the Federal Rules of Civil Procedure, and by the general legal

and equitable powers of this Court. Plaintiffs further seek a declaration of rights in

this case of actual controversy within this Court’s jurisdiction pursuant to the

Declaratory Judgments Act, 28 U.S.C. §§ 2201-02.

                                        VENUE


                                            3
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 4 of 21




       8.     Venue is proper in the United States District Court for the Southern

District of Texas under 28 U.S.C. §1391 as Defendant CITY OF HOUSTON is

located within the district and Defendant ANNA RUSSELL’s principal place of

business is within the district and all alleged relevant acts and omissions occur

within the district.

                                      PARTIES

       9.     Plaintiff Trey Pool is a resident of the State of California with family

ties in Dripping Springs, Texas. Trey Pool’s residence address is 802 North

Edgemont Street, Los Angeles, California. Hesupports the proposed anti-

corruption ordinance (described further below) that sponsors seek to place on the

November 2019 Houston ballot. Plaintiff Trey Pool intends to circulate the anti-

corruption petition but is prohibited from doing so as a direct and proximate result

of the challenged provisions. Plaintiff Trey Pool also intends to circulate future

initiative and referendum petitions to place measures on the ballot in the City of

Houston, particularly those furthering open and accountable government in a city

known for rampant political corruption. Pursuant to the challenged provisions,

only registered voters of the City of Houston may validly circulate an initiative or

referendum petition to place proposed measures on the Houston ballot.




                                           4
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 5 of 21




       10.     Plaintiff Trent Pool 1 is a resident of Austin, Texas, residing at 1000

Fiesta, Unit A, Austin, Texas, and registered to vote at such residence. He cares

deeply about many issues related to politics and good government, including

supporting individual liberty and limited government, sound fiscal and tax policy,

governmental transparency and ethics, protecting the sanctity of life, and Second

Amendment rights, among others. One issue of particular importance to Plaintiff

Trent Pool, and relevant here, is his firm support of direct democracy through

ballot measure elections. Plaintiff generally believes that providing citizens more

choices on the ballot—i.e., more opportunities to weigh in directly on policy

proposals through the ballot box—is desirable. That belief inspires his longtime

dedication to petition efforts and was one of the founding principles behind his old

firm, Benezet Consulting, and also a cornerstone of the new entity, Plaintiff

Accelevate2020 LLC which also specializes in petition consulting and deployment

of professional petition circulators for clients.

       11. Plaintiff Trent Pool has made his passion his business as an executive in

these professional election petition circulating firms. Trent Pool has circulated

candidate and ballot measure (initiative/referendum) petitions in the State of Texas

and multiple other states over the past seven years. He has circulated petitions for


1
 Plaintiff Trent Pool’s verification is designated as Exhibit A, and will be filed as a
supplemental exhibit to this Complaint as soon as the signed verification is received from
Plaintiff.
                                                5
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 6 of 21




ballot access on behalf of candidates, new political parties, and initiatives and

referenda including but not limited to the following: Ron Paul in Pennsylvania for

the 2012 Primary Election; Gary Johnson in Pennsylvania for the 2012 General

Election; Gary Johnson and Jill Stein in Alaska for the 2012 General Election;

New Party nomination petitions for “Americans Elect” in Alaska and North Dakota

in 2012; New Party nomination petitions for “Americans for Limited Government”

in Oregon in 2008; Casino Gaming Referendum petitions in Arkansas in 2012;

Medical Marijuana referendum petitions in Arkansas in 2012; Ted Cruz in

Pennsylvania, Illinois, Vermont, Indiana and Rhode Island for the 2016 Primary

Election; Roque De La Fuente in Pennsylvania, Indiana, Wisconsin, and

Connecticut for the 2016 Primary Election; Rand Paul in Indiana, Vermont,

Illinois, and Rhode Island for the 2016 Primary Election; Roque De La Fuente in

Pennsylvania, Alaska, North Dakota, South Dakota, Alabama, Mississippi,

Washington, Minnesota, Michigan, Kentucky, Virginia and Ohio for the 2016

General Election; Jill Stein in Pennsylvania and Virginia for the 2016 General

Election; Rick Santorum in Indiana for the 2016 Primary Election; Carly Fiorina in

Indiana for the 2016 Primary Election; Ben Carson in Indiana for the 2016 Primary

Election; Donald Trump in Indiana for the 2016 Primary Election; and dozens of

Texas judicial candidates.




                                           6
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 7 of 21




      12.     Through his work, Plaintiff Trent Pool has hired dozens of

professional circulators residing in multiple states to circulate election and

referendum petitions for candidates and ballot questions Plaintiff Pool supported

and/or for which he was hired to secure ballot access.

      13.     Despite running a business employing professional circulators,

Plaintiff Trent Pool continues to personally circulate petitions and gather

signatures on many petitions because he cares deeply about the issues involved.

For example, he personally gathered signatures in support of the 2012 petition to

change Austin City Council elections from all at-large to a system featuring

district-based elections, and the 2018 petition for an audit of Austin finances. He

has also organized a signature-collection effort in support of the 2013 petition for a

referendum on Houston’s “equal rights ordinance” (ERO). As a volunteer, Pool

assumed responsibility late in the petition drive for assisting with signature

collection, and after training volunteer circulators and collecting signatures

himself, contributed more than ten thousand signatures in support of the ERO

referendum.

      14.     As elaborated further below, Plaintiff Trent Pool supports the

proposed anti-corruption ordinance that sponsors seek to place on the November

2019 Houston ballot. Plaintiff Trent Pool also intends to circulate future initiative

and referendum petitions under the Houston City Charter. He intends to circulate


                                           7
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 8 of 21




the anti-corruption petition but is prohibited from doing so as a direct and

proximate result of the challenged provisions of the Houston City Charter,

requiring that a circulator execute an affidavit that the circulator signed the

petition, which, in turn, requires that the circulator be a registered voter of the City

of Houston to validly sign an initiative or referendum petition.

      15.    As a Texas resident, Plaintiff Trent Pool is subject to the general

jurisdiction of the State of Texas and is willing to submit to the jurisdiction of the

City of Houston for purposes of any subsequent investigation and/or prosecution

related to any petitions circulated by Plaintiff Trey Pool as a condition precedent to

being permitted to circulate referendum petitions in the City of Houston.

      16.    Plaintiff Accelevate2020, LLC is a registered limited liability

company organized under the laws of Texas and is professional petition circulator

firm who intends to circulate initiative and referendum petitions in the City of

Houston using professional circulators who are not residents or registered voters in

the City of Houston. Accelevate2020 employs professional circulators who are not

registered voters of the City of Houston. Accelevate2020 cannot bid for contracts

to circulate initiative or referendum petitions in the City of Houston as a direct and

proximate result of the challenged provisions. Accelevate2020’s principal place of

business is at 3800 Creek Road, in Dripping Springs, Texas.




                                           8
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 9 of 21




      17.    Defendant the City of Houston (sometimes referred to herein as “the

City”) is the Texas municipality where Plaintiffs wish to circulate initiative

petitions to place a proposed anti-corruption ordinance on the Defendant City of

Houston’s November 2019 ballot, and future petitions for initiative and

referendum. The City’s principal place of business is 900 Bagby Street in the City

of Houston, Texas.

      18.    Defendant Anna Russell is the City Secretary of Defendant City of

Houston and is the official charged with accepting and/or rejecting initiative and

referendum petitions authorized under the City’s charter, and is the official charged

with enforcing the provisions which Plaintiffs challenge in this action. Defendant

Anna Russell is made a party to this action in her official capacity as the City

Secretary. Russell’s principal place of business is 900 Bagby Street, Room P101,

in the City of Houston, Texas.

                                       FACTS

Houston circulator requirements

      19.    Houston authorizes initiatives and referenda under its home rule

charter.

      20.    For both initiative and referendum petitions, the charter requires a

petition “signed and verified in the manner and form required for recall petition in

Article VII-a[.]” Charter art. VII-b, §§ 2(a) (initiative), (3) (referendum). Article


                                           9
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 10 of 21




VII-a, in turn, governs the “Form of Petition,” and requires the circulator to affirm

under oath that he or she not only witnessed the signatures appearing on the

petition pages circulated, but also that the circulator is “one of the signers of

the…petition.” Id., art. VII-a, § 3.

       21.    One must be a “qualified voter” of the City of Houston to be eligible

to sign the petition. Id., art. VII-a, § 2.

       22.    As Houston lies within the State of Texas, one is only a “qualified

voter” of the City if one is a “qualified voter” according to Texas law. This

requires one to be a resident of the City of Houston, see Tex. Elec. Code

§ 13.001(a)(5) (“Eligibility for Registration”), id. § 11.001(a)(2) (“Eligibility to

Vote”), and, among other things, registered to vote in the City of Houston. See

Tex. Elec. Code § 11.002(a)(6) (emphasis added).

       23.    As a result, the challenged provisions preclude a person from serving

as a circulator of a petition if that person is not a resident and registered voter of

the City of Houston. Any signatures collected by a circulator who does not meet

these requirements are invalid because they are not “signed and verified in the

manner and form” required by the Charter, which requires the circulator’s affidavit

made under oath. Charter art. VII-b, § 2(a).

       24.    Signatures for an initiative or referendum in the City of Houston are

required be collected within a period of 30 days. Charter art. VII-a, § 3a.


                                              10
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 11 of 21




Anti-Corruption Initiative Petition Currently Circulating in Houston

      25.    On June 9, 2019, supporters initiated a drive for signatures for an

initiative petition for an ordinance targeting so-called “Pay to Play” practices,

which would limit campaign contributions from city vendors, among other things

(the “anti-corruption ordinance”).

      26.    Plaintiff Trent Pool desires immediately to participate and gather

signatures for this petition as a volunteer because it is an issue he cares about.

      27.    Were it not for the challenged provisions dictating that any signatures

gathered by Trent Pool would be invalid, Trent Pool would have already begun

circulating petition pages for the anti-corruption ordinance. The organizers of the

drive are actively seeking volunteers to circulate petitions, and Trent Pool wants to

do so. He has a copy of the petition (attached as Exhibit B) and stands ready to

gather signatures now and until the petition is submitted. If the petition is

submitted 30 days after the first signature was secured, the deadline for the petition

to be submitted is July 9, 2019. Trent Pool will not circulate the petition, or future

petitions for initiatives or referenda in the City of Houston, however, unless the

challenged provisions are rendered unenforceable so that signatures he gathers will

be valid. He is also not willing to sign the circulator’s affidavit under penalty of

perjury while such affidavit requires him to affirm that he signed the petition,

which he is ineligible to sign because he is not a registered voter of Houston.


                                           11
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 12 of 21




      28.    While Plaintiff Trent Pool is already a resident of Texas, he also

stands ready and willing to take any appropriate action to submit to the jurisdiction

of the City of Houston for purposes of any subsequent investigation and/or

prosecution with respect to any petitions circulated by Plaintiff Trent Pool.

      29.    Plaintiff Trey Pool is a resident of the State of California.

      30.    Plaintiff Trey Pool is not a registered voter of the City of Houston.

      31.    Plaintiff Trey Pool wishes to immediately circulate petitions for the

anti-corruption ordinance through July 9, 2019. Trey Pool will not circulate the

petition, or future petitions for initiative or referenda in the City of Houston,

however, unless the challenged provisions are rendered unenforceable so that

signatures he gathers will be valid, and he is not placing himself at pain of perjury

prosecution for affirming that he signed a petition that he is not eligible to sign.

      32.    Plaintiff Trey Pool is willing, as a condition precedent to being able to

validly circulate petitions in the City of Houston, to submit to the jurisdiction of

the State of Texas and the City of Houston, Texas, for the purpose of any

subsequent investigation and/or prosecution related to any petitions circulated by

Plaintiff Trey Pool.

      33.    Plaintiffs Trent Pool and Trey Pool wish to be able to circulate

initiative and referendum petitions in the City of Houston to support all future such

petitions to place such measures on Houston’s ballot as alleged herein.


                                           12
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 13 of 21




       34.    In the course of circulating and soliciting signatures for the current

anti-corruption ordinance petition and any future petition, Plaintiffs Trent Pool and

Trey Pool would necessarily engage in persuasive political speech in encouraging

Houston voters to support and sign the petition. They would explain the nature and

purposes of the measure at issue and engage in discussion. They view this act, and

the voters’ act of providing their support and their signature to the petition, as core

political association—demonstrative expressive association between the signatory

voters and the Plaintiffs as circulators supporting political change—that is valuable

and expresses a message regardless of the ultimate success or failure of the petition

at issue.

       35.    Plaintiff Accelevate2020 wishes to use persons who reside out-of-

state, and who reside in Houston but are not registered to vote in Houston, to

circulate initiative and referendum petitions within the City of Houston now and in

the future.

       36.    Plaintiff Accelevate2020 is not able to bid on contracts for the

circulation of initiative or referenda petitions within the City of Houston because

none of its circulators are registered voters within the City of Houston.

       37.    Article VII-a, Section 3 of the Houston City Charter, cited above, is

set out here in further detail. The provision requires, in relevant part, each

circulator of the petition to execute a sworn jurat providing that:


                                           13
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 14 of 21




      “The form of petition above provided shall be as follows…. ‘I,
      ____________, being first duly sworn on oath depose and say: that I
      am one of the signers of the above petition, that the statements made
      therein are true, and that each signature appearing thereto was made in
      my presence on the day and date it purports to have been made, and I
      solemnly swear that the same is a genuine signature of the person whose
      name it purports to be.

      ________________________________
       Sworn to and subscribed before me this ____ day of _______, 2___.

      /s/________________________
        Notary Public, State of Texas


      38.    As a direct and proximate result of Article VII-b, Section 2 and

Article VII-a, Sections 2 & 3 of the Houston City Charter, out-of-state residents

may not validly circulate initiative or referendum petitions in the City of Houston

to place a proposed measure on Houston’s ballot, diminishing the total quantum of

speech available to circulate such petitions in the City of Houston.

      39.    As a further direct and proximate result of the challenged provisions,

residents of the State of Texas who are not residents of the City of Houston may

not validly circulate initiative or referendum petitions in the City of Houston to

place a proposed measure on Houston’s ballot, diminishing the total quantum of

speech available to circulate such petitions in the City of Houston, and diminishing

the chance of success for such petitions.

      40.    As an additional further direct and proximate result of the challenged

provisions, only signers of the initiative or referendum petition may validly
                                            14
     Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 15 of 21




circulate referendum petitions in the City of Houston to place a proposed

referendum on Houston’s ballot, diminishing the total quantum of speech available

to circulate referendum petitions in the City of Houston.

       41.   The challenged provisions are not narrowly tailored to advance a

compelling or any sufficient governmental interest.

       42.   The challenged provisions not advance a legitimate regulatory

interest.

       43.   In tandem, the challenged provisions impose a severe impairment to

rights guaranteed to Plaintiffs under the First and Fourteenth Amendments to the

United States Constitution.

       44.   The Supreme Court of the United States has clearly established that

any restriction that excludes a large number of individuals from participating in

core political speech triggers strict scrutiny analysis under First Amendment

analysis.

       45.   The circulation of referendum and initiative petitions is core political

speech afforded the highest level of protections under the First Amendment to the

United States Constitution.

       46.   The United States Supreme Court has clearly decided that voter

registration requirements imposed on the right to circulate such petitions triggers

strict scrutiny analysis under First Amendment jurisprudence.


                                          15
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 16 of 21




      47.    In tandem, assuming that the current voter registration totals of Harris

County, Texas approximates the total voter registration totals of the City of

Houston, the challenged provisions exclude 99.317% of the United States

population, or 324,965,224 U.S. citizens, from validly circulating referendum

petitions in the City of Houston.

      48.    An actual and justiciable controversy exists as to which Plaintiffs

require a declaration of their federal constitutional rights.

      49.    Plaintiffs have no adequate remedy at law.

      50.    Plaintiffs are suffering, or will imminently suffer, irreparable harm as

a result of Defendants City of Houston and Anna Russell’s enforcement of the

challenged provisions of the Houston City Charter and the harm will continue

unless declared unlawful and enjoined by this Court.

                     COUNT I – FACIAL CHALLENGE
 (Article VII-b, Section 2 & Article VII-a, Sections 2 & 3 of the Houston City
     Charter Impair Rights Guaranteed Under the First and Fourteenth
                Amendments to the United States Constitution)

      51.    Plaintiffs reassert each preceding allegation as if set forth fully herein.

      52.    Article VII-b, Section 2 and Article VII-a, Sections 2 & 3 of the

Houston City Charter restrict the circulation of initiative and referendum petitions

to registered voters of the City of Houston.




                                           16
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 17 of 21




          53.   Plaintiffs are not registered or qualified voters of the City of Houston

and are not eligible to become registered voters of the City of Houston because

they do not reside in the City.

          54.   Plaintiffs intend to circulate the anti-corruption ordinance petition

within the City of Houston to place a proposed ordinance on the 2019 Houston

ballot.

          55.   Plaintiffs intend to circulate additional initiative and referendum

petitions in the future to place measures on the Houston ballot, including in

particular those targeted at attacking fiscal irresponsibility, excessive taxation, and

corruption within the City of Houston and to force more open and transparent

government on the City of Houston.

          56.   Plaintiffs are prohibited from engaging in core political speech within

the City of Houston as a direct and proximate result of the Houston voter

registration requirement imposed by the challenged provisions of the Houston City

Charter.

          57.   The challenged provisions of the Houston City Charter impose a

severe restraint on Plaintiffs’ rights guaranteed under the First and Fourteenth

Amendments to the United States Constitution for which Plaintiffs demand their

requested relief.

                      COUNT II – AS-APPLIED CHALLENGE


                                             17
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 18 of 21




 (Article VII-b, Section 2 & Article VII-a, Sections 2 & 3 of the Houston City
     Charter Impair Rights Guaranteed Under the First and Fourteenth
   Amendments to the United States Constitution As-Applied to Plaintiffs)

      58.    Plaintiffs reassert each preceding allegation as if set forth fully herein.

      59.    The challenged provisions restrict the circulation of referendum

petitions, for both city initiatives and referenda, to registered voters of the City of

Houston.

      60.    Plaintiffs are not registered or qualified voters of the City of Houston.

      61.    Plaintiffs Trey Pool and Trenton Pool are willing to submit to the

jurisdiction of the State of Texas and the City of Houston for the investigation

and/or prosecution of any issue related to the circulation of initiative or referendum

petitions that they circulate in the City of Houston as a condition precedent to

being allowed to lawfully circulate such petitions within the City of Houston.

      62.    Plaintiffs intend to circulate an anti-corruption referendum petition

within the City of Houston to place a proposed ordinance on the November 2019

Houston ballot.

      63.    Plaintiffs intend to circulate and support future efforts to circulate

initiative and referendum petitions in the City of Houston in the future.

      64.    Plaintiff Accelevate2020 employs many professional circulators who

are not registered voters of Houston, precluding Accelevate 2020 from bidding on




                                           18
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 19 of 21




petition circulation jobs in the City of Houston and using its employees as

circulators.

      65.      Plaintiffs are prohibited from engaging in core political speech within

the City of Houston as a direct and proximate result of the Houston voter

registration requirement imposed by the challenged provisions.

      66.      The challenged provisions, as applied to Plaintiffs Trey Pool and

Trenton Pool, and Accelevate 2020 LLC, impose a severe restraint on Plaintiffs’

rights guaranteed under the First and Fourteenth Amendments to the United States

Constitution for which Plaintiffs demand their requested relief.

                              REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

      a.       Enter an emergency and/or preliminary injunction against Defendants

City of Houston and Anna Russell, prohibiting the enforcement of Article VII-b,

Section 2, and Article VII-a, Sections 2 and 3, and any other relevant provisions or

regulations, to the extent that they prohibit persons not registered to vote in the

City of Houston from collecting valid petition signatures;

      b.       Declare that the voter registration requirement to validly circulate

referendum petitions within the City of Houston imposed by Article VII-b, Section

2 and Article VII-a, Sections 2 & 3 of the Houston City Charter is unconstitutional;




                                           19
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 20 of 21




      c.    Enter permanent injunctive relief against Defendants City of Houston

and Anna Russell’s enforcement of the voter registration requirement to validly

circulate initiative or referendum petitions within the City of Houston imposed by

Article VII-b, Section 2 and Article VII-a, Sections 2 & 3 of the Houston City

Charter;

      d.    Waiver of the requirement of paying a bond for the issuance of the

requested emergency temporary restraining order or other injunctive relief;

      e.    Nominal damages for the violation of Plaintiffs’ rights;

      f.    Award Plaintiffs the cost of this action, together with their reasonable

and necessary attorneys’ fees and expenses pursuant to 42 U.S.C. §1988; and,

      g.    Retain jurisdiction of this action and grant Plaintiffs such other relief

which may in the determination of this Honorable Court to be necessary and

proper.

                                                    Respectfully submitted,

                                                    /s/ Jerad Najvar
                                                    Jerad Wayne Najvar
                                                    Texas Bar No. 24068079
                                                    Southern District No. 1155651
                                                    2180 North Loop West,
                                                    Suite 255
                                                    Houston, TX 77018
                                                    281.404.4696 phone
                                                    281.582.4138 fax
                                                    jerad@najvarlaw.com
                                                    Attorney in Charge for
                                                    Plaintiffs
                                         20
    Case 4:19-cv-02236 Document 1 Filed on 06/21/19 in TXSD Page 21 of 21




Of counsel:

Paul Rossi*
Indiana Bar No. 20346-98
LAW OFFICE OF PAUL ROSSI LLC
1601 Northview Drive
Lowell, IN 46356
219.690.1200 phone
paul-rossi@comcast.net
*Motion for admission pro hac vice forthcoming.

NAJVAR LAW FIRM, PLLC
Austin M.B. Whatley
Texas Bar No. 24104681
Southern District No. 3348472
281.410.2003 phone
austin@najvarlaw.com
2180 North Loop West.,
Ste. 255
Houston, TX 77018




                                      21
